Detailed Action
Comments

The rejection of claim 7 under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description is withdrawn in response to Applicant’s reply filed 1/06/2022 (page 12-13). Applicants state in the reply filed 1/06/2022 (page 12-13) that FU50088 has been deposited at BCCM/MUCL, Mycotheque de l'Universite catholique de Louvain, Place Croix du Sud 3, B 1348 Louvain-la-Neuve, Belgium, under the designation number MUCL 53181 on 11.10.2010 under the terms of the Budapest Treaty and all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent on this application.
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claim amendments.
The rejection of claims 1-3 and 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the claim amendments.
The rejection of claims 1-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishida et al (Structure Elucidation of Glycosidic Antibiotics Glykenins, The Journal of Antibiotics, Vol. 44, No. 5, 1991, p.541, cited in IDS) [Nishida] in view of Faivre et al (Interest of glycolipids in drug delivery from physicochemical properties to drug targeting, p.1031, 18 Aug 2010) [Faivre] and Baechler et al (US20100239738) [Baechler] is withdrawn in view of the claim amendments.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nishida (Structure Elucidation of Glycosidic Antibiotics Glykenins, The Journal of Antibiotics, Vol. 44, No. 5, 1991, p.541) fails to make obvious glycosidic antibiotic glykenin wherein the trisaccharide comprises a R moiety providing a hydroxyl group esterified with isovaleric acid. Furthermore, Faivre (Interest of glycolipids in drug delivery from physicochemical properties to drug targeting, p.1031, 18 Aug 2010) and Baechler (US20100239738) do not provide one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Nishida to provide a glycosidic antibiotic glykenin IVA (GK-IVA) (2a), where R1 = R2 = H (C26 long-chain fatty acid) and R3 = C(O)CH3 (trisaccharide: Xyl1-Xyl2-Glu). See Fig. 1: GK-IVA (2a) comprising at least one hydroxyl group esterified with isovaleric acid as claimed in the Claim Set filed 1/06/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/ Examiner, Art Unit 1619                                                                                                                                                                                                   
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626